Citation Nr: 9905539	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury.

2. Entitlement to service connection for right knee pain and 
stiffness.

3. Entitlement to an original rating in excess of 10 percent 
for residuals of a right ankle injury.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
January 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February and April 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has synovitis of the right and left knees 
related to his period of military service.

3. The veteran's right ankle disability is manifested by 
complaints of pain with no more than moderate limitation 
of motion and no functional limitation due to pain.


CONCLUSIONS OF LAW

1. Synovitis of the right and left knees was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).
2. The criteria for a disability evaluation in excess of 10 
percent for residuals of a right ankle injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5299-5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
left knee injury and right knee pain and stiffness.  The 
legal question to be answered, initially, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claims 
are not well grounded.

The veteran is also seeking an original rating in excess of 
10 percent for a right ankle disability.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  See also Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999) (At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, i.e., "staged" ratings.).  Upon 
review of the entire record, the Board concludes that all 
relevant facts have been developed and that no further duty 
to assist the veteran is required regarding this claim.  

I.  Factual Background

When examined for entrance into service in June 1992, there 
was no finding of lower extremity or musculoskeletal 
abnormality and the veteran was found qualified for active 
service.  In May 1993, the veteran was seen in the clinic for 
complaints of knee pain, the majority in his right knee with 
minor pain in his left knee.  The assessment was minor knee 
pain and Motrin was prescribed.  A November 1993 clinical 
record reveals that the veteran complained of pain in the 
lateral aspect of his right lower leg.  He said he twisted 
his ankle while running (an eversion injury), but finished a 
running test on the injured leg and had considerable pain.  
Examination showed edema but no ecchymosis.  An x-ray was 
negative for fracture and revealed small joint effusion.  The 
assessment was grade I-II ankle sprain.  Recommended 
treatment included ice, elevation and an ace wrap.  A 
separation examination report is not of record.

Post service, the veteran underwent VA orthopedic examination 
in February 1996 and gave a history of spraining his ankle 
twice in service, once while running and once while jumping 
off an armored personnel carrier.  He said he received 
conservative treatment at an aid station both times.  
Currently, the veteran said he occasionally had right ankle 
discomfort when he ran.  He did not give a history of marked 
swelling, pain or instability.  Regarding his left knee, he 
said that after running, he experienced stiffness and aching.  
He had a similar complaint of stiffness and discomfort after 
running with his right knee.  The veteran said his left knee 
bothered him more than the right knee.  

Objective findings showed his posture and gait were 
unremarkable.  Examination of the right ankle revealed no 
redness, warmth or effusion and no obvious degenerative 
changes.  Dorsiflexion was to 10 degrees.  Plantar flexion 
was to 45 degrees.  The veteran was able to stand on his 
heels and toes without difficulty and his arches were intact.  
He had positive reflexes, inversion and eversion of the ankle 
were within normal limits with no sign of instability.  Left 
knee examination revealed no obvious degenerative changes.  
There was no redness, warmth or effusion.  Range of motion 
was extension to 0 degrees and flexion to approximately 135 
degrees.  Lateral and medial stress testing was unremarkable.  
Drawer's and McMurray's signs were unremarkable.  There was 
no real crepitance appreciated.  Examination of the veteran's 
right knee showed no redness, warmth or effusion or obvious 
degenerative changes.  Range of motion revealed extension to 
0 degrees and flexion to approximately 135 degrees.  Lateral 
and medial stress testing was unremarkable.  Drawer's and 
McMurray's signs were unremarkable.  No crepitance was 
appreciated.  There were no signs of instability of the knee, 
bilaterally.  The veteran was able to squat and arise without 
any difficulty or discomfort.  The impression was history of 
sprain of the ankle and the veteran had what appeared to be a 
synovitis, over-use-type syndrome, of the knees, bilaterally.  
X-rays of the veteran's right ankle and left knee showed a 
normal knee and ankle.

In a February 1996 rating decision, the RO granted service 
connection for residuals of a right ankle injury.  A 10 
percent disability evaluation was assigned, effective from 
January 1996.

An April 1997 VA outpatient record indicates that the veteran 
complained of problems with his knees and ankles, 
bilaterally, and said his left leg swelled three weeks 
earlier.  When seen in the orthopedic clinic, the 
consultation record indicates that the veteran described 
chronic bilateral knee pain for three years with mechanical 
symptoms and chronic bilateral ankle pain for three years 
with instability.  Examination showed increased patella 
compression with stable Lachman's sign, 3+ anterior drawer at 
the ankles, with left greater than right, and excessive 
inversion to 45 degrees, bilaterally.  Synovitis in both 
ankles was described.

In June 1997, the veteran was seen in the VA outpatient 
clinic and described bilateral knee and ankle pain that he 
rated as a 5 on a scale of 1 to 10.  He said he sprained his 
right ankle in 1994 and his left ankle in 1993.  On 
examination, both lower extremities were within normal 
limits.  There was mild bilateral hamstring tightness with 
tenderness over the medial aspect of both knees.  An 
orthopedic consultation record of the same date reveals that 
the veteran was diagnosed with patellofemoral syndrome and a 
chronic unstable bilateral ankle.  He was referred for 
physical therapy and bilateral elastic ankle supports.  

At his July 1997 personal hearing at the RO, the veteran 
testified that he experienced bilateral knee and ankle 
trauma, tantamount to injury, in service with residuals that 
included pain and stiffness.  The veteran said his service 
medical records failed to reflect his requests for treatment 
while he was in the field.  He said he first experienced 
bilateral knee pain in May 1993 and frequently sought 
treatment from a medic or physician's assistant who gave him 
medication, such as Motrin, and said to return to duty.  
According to the veteran, a physician's assistant named 
Philip Ramsey in the 215th Infantry treated him in service.  
When examined for discharge in November 1995, the veteran 
said that the examiner advised him to deny a history of 
swollen joints, although he told the doctor that he had pain 
and discomfort after exercise.  Recently, the veteran was 
treated at a VA medical center, fitted for ankle braces and 
placed in a physical therapy program.  He did not regularly 
attend physical therapy because he did not have time.  The 
veteran described having current, frequent knee pain and 
stiffness with a slight pain to the top and under side of the 
kneecaps.  The veteran said both knees popped least daily.  
He further indicated that doctors had advised him to exercise 
and he biked approximately five to eight miles several times 
a week and also jogged.

VA outpatient records dated in July 1997 include a diagnosis 
of post-traumatic arthralgia of the knees and ankles.

In a September 1997 statement, the veteran's wife said that, 
prior to his enlistment into service, she did not recall his 
complaining of knee and ankle pain or stiffness.  However, 
while stationed in Germany, he frequently complained of knee 
and ankle pain and stiffness for which he told her medics 
gave him Motrin.  
 
In a November 1997 statement, the veteran's representative 
submitted the names and social security numbers of four 
people in service with the veteran who had knowledge of his 
bilateral knee problems. 

II.  Analysis

A. Service Connection Residuals of Left Knee Injury and Right 
Knee Pain and Stiffness

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for residuals of a left knee injury and right knee 
pain and stiffness.  The evidence shows that the veteran 
currently has synovitis in his knees, diagnosed only 
approximately one month subsequent to his 4 year period of 
active duty.  The veteran has provided credible testimony, 
which his spouse has confirmed, concerning the bilateral knee 
symptoms he experienced in service. Accordingly, resolving 
the benefit of the doubt in the veteran's favor, the Board 
concludes the bilateral synovitis diagnosed so proximate to 
discharge from service had its onset therein and thus 
warrants service connection. 38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. § 3.303.


B. Increased Rating for Right Ankle Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the right 
ankle injury, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran's right ankle disability is rated analogous to 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Where functional 
loss is alleged due to pain on motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Under Diagnostic Code 5271, moderate limitation of motion 
warrants a 10 percent evaluation and marked limitation of 
motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In this case, the recent medical evidence, including VA 
examination, has shown only slight limitation of right ankle 
motion, with dorsiflexion to 10 degrees and plantar flexion 
to 45 degrees.  Under the rating schedule, normal 
dorsiflexion of the ankle is to 20 degrees and normal plantar 
flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (1998).  Thus, the veteran is shown to lack about 50 
percent of normal dorsiflexion and has normal plantar 
flexion.  This equates to no more than moderate limitation of 
motion under Diagnostic Code 5271.  

Clearly, there is no ankylosis of the right ankle in plantar 
flexion at less than 30 degrees, as would be required for a 
20 percent evaluation under Diagnostic Code 5270.  When 
examined in February 1996, the VA orthopedist said there was 
no sign of right ankle instability and the veteran was able 
to stand on his heels and toes and squat and arise without 
difficulty or discomfort.  His gait and posture were normal.

The Board is of the opinion that the 10 percent evaluation 
assigned under Diagnostic Code 5271 essentially reflects the 
actual degree of functional impairment demonstrated in this 
case.  The Board reached this conclusion with consideration 
of the findings of the VA orthopedic examination in February 
1996 and with consideration of the factors in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Even when the factors of pain 
on flare-up and excess fatigability are factored into the 
evaluation, the 10 percent rating currently assigned remains.  
This is because the VA examiner reported that while the 
veteran described occasional right ankle discomfort when he 
ran, the ankle was stable and there was no indication of 
impairment of functional ability of the ankle.  The veteran 
was noted to have a normal gait and did not wear a brace or 
use a cane on the day of examination.  He was able to rise up 
onto his toes and heels and squat and arise without 
difficulty. There was no sign of instability or crepitance.  
While, subsequently, he testified that elastic braces and 
physical therapy had been recommended for his ankle pain, the 
also veteran indicated that he did not have time to attend 
the physical therapy program. 

The Board is, therefore, of the opinion that the recent 
examination findings, to include the history of the right 
ankle disability, do not reveal significant functional 
impairment such as to warrant the next higher evaluation or 
to suggest that the current symptomatology more nearly 
approximates the criteria required for the next higher 
evaluation.  38 C.F.R. §§ 4.7, 4.40, 4.45.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for the service-connected residuals of the right ankle 
injury.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Code 5271.  


ORDER

Service connection for synovitis of the left knee is granted.

Service connection for synovitis of the right knee is 
granted.

An increased rating for residuals of a right ankle disability 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

